      Case 1:20-cv-09779-LTS-KHP Document 72
                                          61 Filed 12/16/20
                                                   12/14/20 Page 1 of 3


                                                                        Daniel A. Schnapp
                                                                        Partner
                                                                        T 212-940-3026
                                                                        dschnapp@nixonpeabody.com

                                                                        Tower 46
                                                                        55 West 46th Street
                                                                        New York, NY 10036-4120
                                                                        212-940-3000




December 14, 2020

Via ECF

Honorable Laura Taylor Swain
U.S. District Court
                                                              MEMO ENDORSED
Southern District of New York
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
SwainNYSDCorresp@nysd.uscourts.gov

RE: Intrepid Financial Partners, LLC v. Antonio C. Fernandez, Civil Action No.: 1:20-cv-
    09779-LTS

Dear Judge Swain:

      As the Court is aware, this Firm represents Defendant Antonio C. Fernandez (“Defendant”)
in the above captioned matter.

      Defendant writes pursuant to Your Honor’s Individual Practices Rules, Rule A(5)(b)(ii), to
request permission to file certain documents under seal related to Defendant’s (1) Memorandum
of Law in Support of his Motion to Dismiss the Amended Complaint in Aid of Arbitration
(“Memorandum in Support of Motion to Dismiss”) and (2) Memorandum of Law in Opposition
to Plaintiff’s Motion for Preliminary Injunction in Aid of Arbitration (“Opposition to Motion for
Preliminary Injunction”), which Defendant filed on December 14, 2020.

      Defendant intends to file his Memorandum in Support of his Motion to Dismiss and
Opposition to Motion for Preliminary Injunction in redacted form, redacting the cited deposition
testimony of Christopher Winchenbaugh (“Winchenbaugh”), Hugh “Skip” McGee (“McGee”),
Defendant, and Stephen Trauber (“Trauber”), based on the parties’ agreement and the Protective
Order in this case, which designates deposition testimony as “Confidential.” Defendant
respectfully requests Your Honor allow him to file his (1) Memorandum in Support of his Motion
to Dismiss and (2) Opposition to Motion for Preliminary Injunction under seal to protect the
confidentiality of the cited deposition testimony.

    Defendant also submitted exhibits with his Memorandum in Support of his Motion to
Dismiss and Opposition to Motion for Preliminary Injunction that have been designated
                                           61 Filed 12/16/20
       Case 1:20-cv-09779-LTS-KHP Document 72       12/14/20 Page 2 of 3



Honorable Laura Taylor Swain
December 14, 2020
Page 2




“Confidential” by the parties under the Protective Order. Specifically, Defendant has attached
the following “Confidential” documents to his December 14, 2020 filings:

      (1) Memorandum in Support of his Motion to Dismiss

               a. Exhibit K to Exhibit 2 of Daniel A. Schnapp’s Declaration, which contains
                  Defendant’s September 2, 2020 Citigroup N.A. Offer Letter, produced by
                  Defendant in this case, Bates-labeled FERNANDEZ_000320-328, and
                  designated “Confidential” under the Protective Order;

               b. Exhibit 6 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  Winchenbaugh’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order;

               c. Exhibit 7 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  McGee’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order;

               d. Exhibit 8 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  Defendant’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order;

               e. Exhibit 10 to Daniel A. Schnapp’s Declaration, which is Intrepid employee,
                  Makay Clements’ Employment Agreement, produced by Plaintiff in this case,
                  Bates-labeled, IFP_0000839-841, and designated “Confidential” under the
                  Protective Order; and

               f. Exhibit 17 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  Trauber’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order.

      (2) Opposition to Motion for Preliminary Injunction

               a. Exhibit K to Exhibit 2 and Exhibit 15 to Daniel A. Schnapp’s Declaration,
                  which contains Defendant’s September 2, 2020 Citigroup N.A. Offer Letter,
                  produced by Defendant in this case, Bates-labeled FERNANDEZ_000320-328,
                  and designated “Confidential” under the Protective Order;

               b. Exhibit 6 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  Winchenbaugh’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order;
       Case 1:20-cv-09779-LTS-KHP Document 72
                                           61 Filed 12/16/20
                                                    12/14/20 Page 3 of 3



Honorable Laura Taylor Swain
December 14, 2020
Page 3




               c. Exhibit 7 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  McGee’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order;

               d. Exhibit 8 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  Defendant’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order;

               e. Exhibit 10 to Daniel A. Schnapp’s Declaration, which is Intrepid employee,
                  Makay Clements’ Employment Agreement, produced by Plaintiff in this case,
                  Bates-labeled, IFP_0000839-841, and designated “Confidential” under the
                  Protective Order; and

               f. Exhibit 17 to Daniel A. Schnapp’s Declaration, which contains excerpts of
                  Trauber’s deposition testimony in this case, designated by the parties as
                  “Confidential” under the Protective Order.

     The parties have conferred on these matters and have agreed to abide by the parties’
confidentiality designations for the purposes of filing documents under seal with the Court.

      In accordance with Your Honor’s Rules, Defendant has filed the unredacted and sealed
versions of the aforementioned documents under seal via ECF. Defendant will also submit
unredacted versions of his filing to Chambers via email.

     Accordingly, Defendant respectfully requests that the Court grant his requests to file the
aforementioned documents under seal.         As stated in the cited Individual Practices rule, "[i]n general, the
                                                     parties’ consent or the fact that information is subject to a
                                                     confidentiality agreement between litigants is not, by itself, a valid
                                                     basis to overcome the presumption in favor of public access to
Respectfully submitted,                              judicial documents. See, e.g., In re Gen. Motors LLC Ignition
                                                     Switch Litig., No. 14-MD-2543(JMF), 2015 WL 4750774, at *4
                                                     (S.D.N.Y. Aug. 11, 2015)." The foregoing submission does not
                                                     present a basis upon which the Court can determine whether the
                                                     sealing requests meet the relevant legal standards and are
                                                     sufficiently narrowly tailored (see, e.g., Lugosch v. Pyramid Co.
                                                     of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). Defendant is
Daniel A. Schnapp                                    directed to supplement this application with the requisite factual
Partner                                              and legal justification by December 17, 2020, at 12:00 p.m.
                                                     noon. The supplemental filing must also include highlighted
cc:     Tina B. Solis, Esq.                          versions of the proposed redacted documents to the extent
        John Siegal, Esq.                            redaction of portions of documents, rather than entire documents,
        Tiffany A. Miao, Esq.                        is proposed, and specify the ECF docket entry subnumbers of the
                                                     referenced documents.
                                                     SO ORDERED.
                                                     12/15/2020
                                                     /s/ Laura Taylor Swain, USDJ
